Citation Nr: 0914467	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-03 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the claim for service connection for the 
cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1945 
to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines determined that new 
and material evidence sufficient to reopen the claim for 
service connection for the cause of the Veteran's death had 
not been received.  


FINDINGS OF FACT

1.  In a January 2004 decision, the RO denied service 
connection for the cause of the Veteran's death.  After 
receiving notification of that determination, the appellant 
did not initiate an appeal of the denial.   
 
2.  The evidence received since the RO's January 2004 
decision raises a reasonable possibility of substantiating 
the claim for service connection for the cause of the 
Veteran's death.  

3.  The certificate of death indicates that the veteran died 
in September 1993 as a result of septic shock due to 
spontaneous bacterial peritonitis which was in turn due to 
terminal hepatoma.  Another significant factor contributing 
to death but not related to the immediate causes was 
cirrohosis of the liver.  

4.  At the time of the veteran's death, service connection 
had not been established for any disability.  

5.  Septic shock, spontaneous bacterial peritonitis, terminal 
hepatoma, and cirrohosis of the liver were not present during 
the Veteran's active duty or shortly thereafter, and are not 
associated in any way to his active service.  


CONCLUSIONS OF LAW

1.  The RO's January 2004 decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2008).   
 
2.  The evidence received since the January 2004 
determination is new and material, and the claim for service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Septic shock, spontaneous bacterial peritonitis, terminal 
hepatoma, and cirrohosis of the liver were not incurred or 
aggravated in service, and hepatoma may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

4.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
appellant's claim to reopen the previously denied issue of 
entitlement to service connection for the cause of the 
Veteran's death in the present case, the Board concludes that 
the new law does not preclude the Board from adjudicating 
this matter.  This is so because the Board is taking action 
favorable to the appellant with regard to the new and 
material issue on appeal, and a decision at this point poses 
no risk of prejudice to her.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, a February 2006 letter informed the appellant of the 
requirements for the underlying cause of death aspect of her 
claim.  Because the Veteran had no service-connected 
disabilities at the time of his death, the February 2006 
letter provided an explanation of the evidence and 
information required to substantiate the cause of death issue 
on appeal based on a condition not yet service-connected.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

The February 2006 correspondence also notified the appellant 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to this issue but that she 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, in May 2007, the RO informed the appellant of 
the type of evidence necessary to establish an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, however, as will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for the cause of the Veteran's death.  In 
light of this denial, no effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the appellant in proceeding with the issuance of 
a final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, the February 2006 letter was furnished to the 
appellant prior to the RO's initial denial of the cause of 
death claim in April 2006.  The timing defect of the May 2007 
notification was cured by the RO's subsequent re-adjudication 
of this issue and issuance of a supplemental statement of the 
case in May 2007.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the cause of death issue adjudicated in this decision.  All 
relevant treatment records adequately identified by the 
appellant have been obtained and associated with the claims 
folder.  Indeed, at the recent personal hearing before the 
undersigned Veterans Law Judge, the appellant testified that 
all available post-service records have been submitted.  
Hearing transcript (T.) at 5.  

Although a private physician has asserted that the Veteran 
had malaria in service and that this disorder subsequently 
led to the factors which caused his death, service treatment 
records from the Veteran's period of qualifying service are 
negative for complaints, or findings, of malaria.  Indeed, 
available post-service medical records do not reflect 
treatment for malaria until the early 1960s, more than 
15 years after the Veteran's discharge from service.  Thus, a 
remand for a pertinent VA medical opinion is not necessary.  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Importantly, the appellant 
has pointed to no other pertinent evidence which has not been 
obtained.  Indeed, in May 2007, and in response to a 
supplemental statement of the case issued earlier that month, 
the appellant stated that she had no more evidence to submit.  
Consequently, the Board will proceed to adjudicate the issue 
on appeal based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

        A.  New And Material

According to evidence available at the time of the January 
2004 rating action, the Veteran died in September 1993 as a 
result of septic shock due to spontaneous bacterial 
peritonitis which was in turn due to terminal hepatoma.  
Another significant factor contributing to death but not 
related to the immediate causes was cirrohosis of the liver.  
The claims folder contained no competent evidence associating 
any of these disorders to service.  Service treatment records 
were negative for complaints of, treatment for, or findings 
of septic shock, spontaneous bacterial peritonitis, terminal 
hepatoma, or cirrohosis of the liver, and hepatoma was not 
shown within one year after the Veteran's discharge from 
active duty.  The Veteran had no service-connected disability 
at the time of his death.  

In light of the absence of competent evidence of an 
association between septic shock, spontaneous bacterial 
peritonitis, terminal hepatoma, and cirrohosis of the liver 
and service, the RO, in January 2004, denied service 
connection for the cause of the Veteran's death.  
Approximately one week later in the same month, the RO 
notified the appellant of the decision.  Following receipt of 
such notification, the appellant failed to initiate an appeal 
of the denial of the cause of death claim.  The RO's January 
2004 decision, therefore, became final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2008).  

An appellant may reopen a previously and finally denied claim 
by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2008).  According to the revised standard, new 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the January 2004 rating action, there was no 
competent evidence of an association between the factors that 
led to the Veteran's demise (septic shock, spontaneous 
bacterial peritonitis, terminal hepatoma, and cirrohosis of 
the liver) and his service.  Additional evidence received 
since that earlier decision includes multiple statements from 
a private physician who asserts that he treated the Veteran 
for malignant malaria from May 1963 to June 1970 and in May 
1980.  This doctor maintains that the malignant malaria, 
which the Veteran contracted during service, was a 
"contributory factor" in the development of the factors 
that caused his death.  

As the private physician associates the factors that caused 
the Veteran's death to his service, such opinions are clearly 
probative and raise a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the Veteran's death.  The additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
claim for service connection for the cause of the Veteran's 
death.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  

	B.  De Novo

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

As previously discussed herein, the certificate of death 
indicates that the Veteran died in September 1993 as a result 
of septic shock due to spontaneous bacterial peritonitis 
which was in turn due to terminal hepatoma.  Another 
significant factor contributing to death but not related to 
the immediate causes was cirrohosis of the liver.  At the 
time of the Veteran's demise, service connection had not been 
established for any disability.  

Throughout the current appeal, the appellant has contended 
that the Veteran developed malaria during service and that 
this disorder led to his subsequent development of the liver 
damage that caused his death.  Indeed, the appellant 
maintains that, shortly after the Veteran's return home from 
service, he was treated for malaria.  According to the 
appellant's recent testimony, records of such early 
post-service treatment are not available.  See, e.g., T. 2-5.  

The Board has carefully considered these lay assertions.  Lay 
persons are competent to discuss observations of medical 
problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Laypersons without ostensible medical expertise, 
however, are not competent to provide a diagnosis or opine on 
a matter requiring knowledge of medical principles.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (in which the Court 
held that "a layperson is generally not capable of opining 
on matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms").  

Significantly, competent evidence of record does not indicate 
that septic shock, spontaneous bacterial peritonitis, 
terminal hepatoma, and cirrohosis of the liver were present 
during the Veteran's active duty, that hepatoma was present 
to a degree of at least 10 percent within one year after his 
discharge from such service, or that any of the diseases 
listed on his death certificate are associated in any way 
with such service.  

Service treatment records are negative for complaints of, 
treatment for, or findings of septic shock, spontaneous 
bacterial peritonitis, terminal hepatoma, and cirrohosis of 
the liver.  Significantly, the August 1945 separation 
examination showed no significant abnormality.  

While the Veteran's private treating physician has 
acknowledged the factors that led to the Veteran's demise, 
the doctor has not specifically provided an approximate date 
of onset of septic shock, spontaneous bacterial peritonitis, 
terminal hepatoma, and cirrohosis of the liver.  Indeed, the 
first medical notation of these disorders was made on the 
Veteran's death certificate.  

The Board has considered the Veteran's private treating 
physician's opinion that the Veteran had contracted malaria 
during service and that this disorder led to his subsequent 
development of septic shock, spontaneous bacterial 
peritonitis, terminal hepatoma that caused his death.  In 
this regard, the Board notes that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale" to 
support his or her opinion.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

Significantly, as this doctor has admitted, he did not begin 
to treat the Veteran for malaria until the early 1960s.  
Further, service treatment records from the Veteran's period 
of qualifying service are negative for complaints of, 
treatment for, or findings of malaria.  In addition, the 
claims folder contains no medical reference to post-service 
treatment for malaria until the early 1960s (when the 
Veteran's private physician noted that he had first begun to 
treat the Veteran for malaria).  As such, the Board does not 
find the private physician's opinion to be probative.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); & Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (in which the Court held that medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's 
self-reported and inaccurate history).  

In this regard, the Board acknowledges that, on a copy of a 
service personnel record, a notation purportedly made by the 
Veteran (with the initials "BS") notes that he "arrived 
home [in April 1942 with his] body weak [and] sick [from] 
malaria."  Importantly, as the Board has noted herein, the 
Veteran, as a lay person is only competent to discuss 
observations of medical problems and not to diagnose or opine 
on a matter requiring knowledge of medical principles.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

Also, a separate service document notes that the Veteran 
"got sick with malaria" between April and May 1942.  Of 
significance to the Board is the fact that service personnel 
records indicate that the Veteran only had qualifying active 
service from January to September 1945.  As such, any malaria 
that he may have contracted prior to that period may not be 
used as a basis for service connection for the cause of his 
subsequent death.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is clearly 
against the appellant's claim for service connection for the 
cause of the Veteran's death.  This issue must, therefore, be 
denied.  


ORDER

New and material evidence having been received sufficient to 
reopen a previously denied claim for service connection for 
the cause of the Veteran's death, the appeal is granted to 
this extent.  

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


